Citation Nr: 0411466	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chest injury.

2.  Entitlement to service connection for Giardia lamblia.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for residuals of a 
right thumb fracture.

5.  Entitlement to service connection for residuals of a 
right ring finger injury.

6.  Entitlement to service connection for residuals of a left 
index finger injury.

7.  Entitlement to service connection for residuals of a 
right great toe injury.

8.  Entitlement to service connection for low back 
disability.

9.  Entitlement to service connection for left knee 
disability. 

10.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.

11.  Entitlement to an initial compensable rating for 
frostbite of the toes of both feet.

12.  Entitlement to an initial compensable rating for 
hemorrhoids

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD
Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In the June 2001 rating decision and the August 2002 
Statement of the Case (SOC), the RO denied service connection 
for pectus excavatum.  In light of the Board's review of the 
medical evidence and the veteran's contentions, as indicated 
on the title page, the Board has recharacterized this claim 
as involving entitlement to service connection for residuals 
of a chest injury.

In March 2003, the veteran appeared at a hearing held in 
Washington, DC.  In September 2003, the Board informed him 
that the tape of the hearing was inaudible and that the 
transcription could not be obtained.  The Board advised him 
that in light of the situation, he was entitled to another 
hearing.  Later that same month, the veteran indicated that 
he wished to attend another hearing in Washington, DC.  In 
compliance with his request, in November 2003, the veteran 
appeared at a hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is part of the record 
now before the Board.  

During the November 2003 hearing, the veteran specifically 
withdrew his claim of service connection for a concussion.  
As such, this issue is not before the Board.  38 C.F.R. 
§ 20.204(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that further procedural and evidentiary development is 
required and the case is REMANDED for the following action:

1.  Ensure compliance with the Veteran's 
Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In 
the VCAA notification letter: 

a.  Notify the veteran of the 
evidence, not already of record, 
needed to substantiate his claims of 
service connection, namely, evidence 
of current disability, and the 
claims for increase, namely, 
evidence of an increase in severity. 

b.  Notify the veteran that VA will 
obtain evidence in the custody of a 
Federal agency, including VA 
records, and that he should identify 
any records not in the custody of a 
Federal Agency, such as records of 
private medical-care, which he could 
submit himself or with his 
authorization, VA will assist him in 
obtaining the records.

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claims. 


In each of the examinations requested 
below, the veteran's file should be made 
available to the examiner for review. 

2.  Schedule the veteran for a VA 
orthopedic examination to determine: 

a.  Whether the veteran has current 
residuals of a chest injury, a right 
thumb fracture, a right ring finger 
injury, a left index finger injury, 
and a right great toe injury, as 
well as, low back and left knee 
disabilities; and, 

b.  The degree of impairment 
associated with the 
service-connected cervical disc 
disease and the service-connected 
residuals of frostbite of the toes 
of each foot. 

On examination of the cervical 
spine, the examination must 
include range of motion, any 
finding of instability, 
including weakened movement, 
excess fatigability, and 
incoordination.  The examiner 
is to comment on functional 
loss due to pain as evidenced 
by the visible behavior of the 
veteran and whether the pain is 
supported by adequate 
pathology.  The examiner is 
also asked to express an 
opinion on whether pain could 
significantly limit functional 
ability on repeated use or 
during flare-ups.  If feasible, 
any such functional loss should 
be expressed in terms of 
additional loss of range of 
motion.  In addition, if 
possible, the examiner should 
state whether the cervical 
spine disability has been 
productive of any 
incapacitating episodes, which 
are defined as periods of acute 
signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician or 
treatment by a physician, and 
if so, the frequency and 
duration of those episodes. 
With respect to the veteran's 
neurological impairment, the 
examiner should also identify 
all neurological symptoms of 
the veteran's intervertebral 
disc syndrome.   

On examination of the toes, the 
examination must include 
findings, pertaining to 
arthaligia or other pain, 
numbness, cold sensitivity, 
tissue loss, nail or X-ray 
abnormality, color changes, 
impaired sensation or 
hyperhidrodsis.  

3.  Schedule the veteran for an 
appropriate VA examination to determine 
whether the veteran has active Giardia 
lamblia based on laboratory testing or 
whether the veteran has residuals of the 
disease and, if so, identify the findings 
and the appropriate bodily system.

4.  Schedule the veteran for an 
appropriate VA examination to determine 
the degree of impairment due to service-
connected hemorrhoids.

5.  Schedule the veteran for an 
appropriate VA examination to determine 
whether the veteran has residuals of 
otitis media. 

6.  After the above development is 
completed, adjudicate the claims.  On 
rating the service-connected cervical 
spine disability, apply the revised 
criteria under Diagnostic Code 5243.  If 
any benefit on appeal remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


